--------------------------------------------------------------------------------

STOCKGROUP INFORMATION SYSTEMS INC.
(the “Company”)
AMENDED AND RESTATED STOCK OPTION PLAN - 2007
3,300,000 OPTIONS

This 2007 Amended and Restated Stock Option Plan (the “Plan”) makes available,
as of June 1, 2007, 3,300,000 options to purchase the Company’s common shares.

1.

Definitions

         

As used herein, the following definitions shall apply:

          (a)

“Agreement” shall mean the written agreement between the Company and the
Participant relating to Options or Restricted Shares granted under the Plan.

          (b)

“Board” shall mean the Board of Directors of the Company.

          (c)

“Change of Control” means a change in ownership or control of the Company which
is approved by the TSX Venture Exchange, effected through any of the following
transactions:

          (i)

the direct or indirect acquisition by any person or related group of persons
(other than by the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing more than 50% of the total combined voting power of the Company's
outstanding securities pursuant to a tender or exchange offer made directly to
the Company's shareholders, or other transaction, in each case which the Board
does not recommend such shareholders to accept; or

          (ii)

a change in the composition of the Board over a period of 24 consecutive months
or less such that a majority of the Board members (rounded up to the next whole
number) ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either:

          A.

have been Board members continuously since the beginning of such period; or

          B.

have been elected or nominated for election as Board members during such period
by at least a majority of the Board members described in clause (i) who were
still in office at the time such election or nomination was approved by the
Board; or

          C.

a Corporate Transaction as defined below.

          (d)

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.

          (e)

“Committee” shall mean the Committee appointed by the Board in accordance with
Section 5 of the Plan, if one is appointed.


--------------------------------------------------------------------------------

- 2 -

  (f)

“Company” shall mean Stockgroup Information Systems Inc., a Colorado
corporation, and shall include any parent or subsidiary corporation of the
Company.

          (g)

“Consultant” and “Advisor” means an individual who:

          (i)

is engaged to provide, on an ongoing bona fide basis, consulting, technical,
management or other services to the Company other than services provided in
relation to a “distribution” (as that term is defined in the Securities Act);

          (ii)

provides the services under a written contract between the Company and the
individual or a Consultant Entity (as defined in clause 1(g)(v), below);

          (iii)

in the reasonable opinion of the Company, spends or will spend a significant
amount of time and attention on the affairs and business of the Company or any
Subsidiary; and

          (iv)

has a relationship with the Company or any Subsidiary that enables the
individual to be knowledgeable about the business and affairs of the Company or
is otherwise permitted by applicable Regulatory Rules to be granted Options as a
Consultant or as an equivalent thereof,

         

and includes:

          (i)

a corporation of which the individual is an employee or shareholder or a
partnership of which the individual is an employee or partner (a “Consultant
Entity”); or

          (ii)

an RRSP or RRIF established by or for the individual under which he or she is
the beneficiary.

          (h)

“Corporate Transaction” means any of the following shareholder-approved
transactions to which the Company is a party:

          (i)

a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;

          (ii)

the sale, transfer or other disposition of all or substantially all of the
assets of the Company in complete liquidation or dissolution of the Company; or

          (iii)

any reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of the
Company's outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
merger.

          (i)

“Date of Grant” means the date specified by the Board or the Committee or a
Designated Officer on which a grant of Options shall become effective.

          (j)

“Designated Officer” shall mean an Officer designated under Section 5.2(b)
herein.


--------------------------------------------------------------------------------

- 3 -

  (k)

“Director” shall mean a member of the Board.

          (l)

“Effective Date” shall have the meaning ascribed thereto in Section 7.

          (m)

“Employee” means:

          (i)

an individual who works full-time or part-time for the Company and such other
individual as may, from time to time, be permitted by applicable Regulatory
Rules to be granted Options as an employee or as an equivalent thereto; or

          (ii)

an individual who works for the Company either full-time or on a continuing and
regular basis for a minimum amount of time per week providing services normally
provided by an employee and who is subject to the same control and direction by
the Company over the details and methods of work as an employee of the Company,
but for whom income tax deductions are not made at source,

         

and includes:

          (i)

a corporation wholly-owned by such individual; and

          (ii)

any RRSP or RRIF established by or for such individual under which he or she is
the beneficiary.

          (n)

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

          (o)

“Fair Market Value” per share shall mean:

          (i)

if the Shares is listed on any established stock exchange or a national market
system, including without limitation the Nasdaq National Market or The Nasdaq
SmallCap Market of The Nasdaq Stock Market, its Fair Market Value shall be the
closing sales price for such stock (or the closing bid, if no sales were
reported) as quoted on such exchange or system, on the date of determination or,
if the date of determination is not a trading day, the immediately preceding
trading day, as reported in The Wall Street Journal or such other source as the
Designated Officer deems reliable;

          (ii)

if the Shares is regularly quoted by a recognized securities dealer but selling
prices are not reported, the Fair Market Value of a Share of Common Stock shall
be the mean between the high bid and low asked prices for the Common Stock on
the date of determination or, if there are no quoted prices on the date of
determination, on the last day on which there are quoted prices prior to the
date of determination, as reported in The Wall Street Journal or such other
source as the Designated Officer deems reliable; or

          (iii)

in the absence of an established market for the Shares, the Fair Market Value
shall be determined in good faith by the Designated Officer.

          (p)

“Officer” shall mean any officer of the Company.

          (q)

“Non-qualified Stock Option” means an Option that is not intended to qualify as
a Tax- Qualified Option (as defined in the Code).


--------------------------------------------------------------------------------

- 4 -

  (r)

“Option” means the right to purchase Shares from the Company upon the exercise
of a Non-qualified Stock Option granted pursuant to Section 8 of this Plan.

          (s)

“Option Price” means the purchase price payable upon the exercise of an Option.

          (t)

“Optioned Stock” shall mean the Shares subject to an Option.

          (u)

“Option Term” shall have the meaning ascribed to it in Section 8.3.

          (v)

“Optionee” means a Person or Entity who holds an unexercised and unexpired
Option or, where applicable, the Personal Representative of such person.

          (w)

“Parent” shall mean a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

          (x)

“Participant” means a person who is selected by the Board or the Committee or a
Designated Officer to receive benefits under this Plan and:

          (i)

is at that time an Employee, Officer, Director, or a Consultant or Advisor, to
the Company, or

          (ii)

has agreed to commence serving in any such capacity.

          (y)

“Person or Entity” means an individual, natural person, corporation, government
or political subdivision or agency of a government, and where two or more
persons act as a partnership, limited partnership, syndicate or other group for
the purpose of acquiring, holding or disposing of securities of an issuer, such
partnership, limited partnership, syndicate or group shall be deemed to be a
Person or Entity.

          (z)

“Personal Representative” means:

          (i)

in the case of a deceased Optionee, the executor or administrator of the
deceased duly appointed by a court or public authority having jurisdiction to do
so; and

          (ii)

in the case of an Optionee who for any reason is unable to manage his or her
affairs, the person entitled by law to act on behalf of such Optionee.

          (aa)

“Plan” shall mean this Amended and Restated 2007 Stock Option Plan, as amended
from time to time in accordance with the terms hereof.

          (bb)

“Regulatory Authorities” means all organized trading facilities on which the
Shares are listed, and all securities commissions or similar securities
regulatory bodies having jurisdiction over the Company, this Plan or the Options
granted from time to time hereunder.

          (cc)

“Regulatory Rules” means all corporate and securities laws, regulations, rules,
policies, notices, instruments and other orders of any kind whatsoever which
may, from time to time, apply to the implementation, operation or amendment of
this Plan or the Options granted from time to time hereunder including, without
limitation, those of the applicable Regulatory Authorities.


--------------------------------------------------------------------------------

- 5 -

  (dd)

“Restricted Shares” means Common Shares granted or sold pursuant to Section 8 of
this Plan as to which neither the substantial risk of forfeiture nor the
restrictions on transfer referred to in Section 8 hereof has expired.

          (ee)

“Rule 16b-3” means Rule 16b-3, as promulgated and amended from time to time by
the Securities and Exchange Commission under the Exchange Act, or any successor
rule to the same effect.

          (ff)

“Securities Act” means the Securities Act (British Columbia), RSBC 1996, c.418
as from time to time amended.

          (gg)

“Shares” or “Common Shares” shall mean:

          (i)

shares of the common stock of the Company, no par value, described in the
Company's Articles of Incorporation, as amended; and

          (ii)

any security into which shares of the common stock of the Company may be
converted by reason of any transaction or event of the type referred to in
Section 9 of this Plan, in each case as the same may be adjusted pursuant to
Section 9 of this Plan.

          (hh)

“Subsidiary” shall mean a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

          (ii)

“Tax Date” shall mean the date an Optionee is required to pay the Company an
amount with respect to tax withholding obligations in connection with the
exercise of an Option.

          (jj)

“Termination Date” shall have the meaning ascribed thereto in Section 12.


2.

Purposes of the Plan

     

The purposes of this Plan are the following:

      (a)

to attract and retain the best available personnel for positions of
responsibility within the Company;

      (b)

to provide additional incentives to Employees, Officers, Directors and
Consultants of the Company;

      (c)

to provide Employees, Directors, Officers and Consultants of the Company with an
opportunity to acquire a proprietary interest in the Company to encourage their
continued provision of services to the Company;

      (d)

to provide such persons with incentives and rewards for superior performance
more directly linked to the profitability of the Company's business and
increases in shareholder value; and

      (e)

to align the interests of such persons with the interests of the Company’s
shareholders generally.

     

Incentive benefits granted hereunder are Non-qualified Stock Options or
Restricted Shares, as those terms are hereinafter defined. The Options granted
shall be reflected in the terms of a


--------------------------------------------------------------------------------

- 6 -

written Agreement. No Option granted hereunder shall be effective until an
Agreement with respect to such Option is executed by both the Company and the
Participant. Execution of the Agreement shall not effect the Grant Date.

      3.

The Plan

     

The Plan is not effective until all approvals of the Plan pursuant to Sections
14.8 and 14.13 hereof are obtained.

      4.

Shares Subject to the Plan

     

Subject to the provisions of Section 9 of the Plan, the maximum aggregate number
of Shares which may be optioned and sold or otherwise awarded under the Plan is
Three Million Three Hundred Thousand (3,300,000) Shares. Any Shares available
for grants and awards at the end of any calendar year shall be carried over and
shall be available for grants and awards in the subsequent calendar year.

     

For the purposes of this Section 4:

      (a)

Upon expiration or cancellation of any award granted under this Plan, any Shares
that were covered by such award shall again be available for issuance or
transfer hereunder.

      (b)

Shares covered by any award granted under this Plan shall be deemed to have been
issued, and shall cease to be available for future issuance in respect of any
other award granted hereunder, at the earlier of the time when they are actually
issued or the time when dividends or dividend equivalents are paid thereon.


5.

Administration of the Plan

      5.1

Procedure

     

(a)

The Board shall administer the Plan; provided, however, that the Board may
appoint a Committee consisting solely of two (2) or more “Non-Employee
Directors” to administer the Plan on behalf of the Board, in accordance with
Rule 16b-3.      

(b)

 Once appointed, the Committee shall continue to serve until otherwise directed
by the Board. From time to time the Board may increase the size of the Committee
and appoint additional members thereof, remove members (with or without cause),
appoint new members in substitution therefor, and fill vacancies however caused;
provided, however, that at no time may any person serve on the Committee if that
person's membership would cause the committee not to satisfy the requirements of
Rule 16b-3.       (c) A majority of the Committee shall constitute a quorum, and
the acts of the members of the Committee who are present at any meeting thereof
at which a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee.      

(d)

Any reference herein to the Board shall, where appropriate, encompass a
Committee appointed to administer the Plan in accordance with this Section 5.


--------------------------------------------------------------------------------

- 7 -

  5.2 Power of the Board or the Committee or a Designated Officer           (a)

Subject to the provisions of the Plan and subject to any applicable stock
exchange, where required, the Board, the Committee or a Designated Officer shall
have the authority, in its discretion:

   





   

(i)

to grant Options or shares to Participants;

   





 

(ii)

to determine, upon review of relevant information and in accordance with Section
1(o) of the Plan, the Fair Market Value of the Shares;

   





 

(iii)

to determine the Option price per share of Options to be granted, which Option
Price shall be determined in accordance with Section 8.4 of the Plan;

   





   

(iv)

to determine the number of Shares to be represented by each Option;

   





 

(v)

to determine the Participants to whom, and the time or times at which, Options
or shares shall be granted;

   





   

(vi)

to interpret the Plan;

   





   

(vii)

to prescribe, amend and rescind rules and regulations relating to the Plan;

   





 

(viii)

to determine the terms and provisions of each Option granted (which need not be
identical) and, with the consent of the Optionee thereof, modify or amend such
Option;

   





 

(ix)

to accelerate or defer (with the consent of the Optionee) the exercise date of
any Option;

   





 

(x)

to authorize any person to execute on behalf of the Company any instrument
required to effectuate the grant of an Option previously granted by the Board;

   





 

(xi)

to accept or reject the election made by an Optionee pursuant to Section 8.7 of
the Plan;

   





 

(xii)

to impose such additional conditions, as it deems advisable, as to the vesting
and exercise of any Options granted pursuant to the Plan, including, but not
limited to performance criteria; and

   





 

(xiii)

to make all other determinations deemed necessary or advisable for the
administration of the Plan.

   





  (b)

The Board or a Committee may delegate to an Officer of the Company the authority
to make decisions pursuant to this Plan, provided that no such delegation may be
made that would cause any award or other transaction under the Plan to cease to
be exempt from Section 16(b) of the Exchange Act. A Committee may authorize any
one or more of its members or any Officer of the Company to execute and deliver
documents on behalf of the Committee.


--------------------------------------------------------------------------------

- 8 -

  5.3

Effect of Board or Committee or Designated Officer Decisions

       

All decisions and determinations and the interpretation and construction by the
Board or the committee or a Designated Officer of any provision of this Plan or
any agreement, notification or document evidencing the grant of Options and any
determination by the Board or the Committee or a Designated Officer pursuant to
any provision of this Plan or any such agreement, notification or document,
shall be final, binding and conclusive with respect to all Participants and/or
Optionees and any other holders of any Option granted under the Plan. No member
of the Board or the Committee or a Designated Officer shall be liable for any
such action taken or determination made in good faith.


6.

Eligibility

 





Consistent with the Plan's purposes, Options or Shares may be granted only to
such Directors, Officers, Employees, Consultants and Advisors of the Company as
determined by the Board or the Committee or a Designated Officer. Subject to the
terms of the Plan, a Director, Officer, Employee, Consultant or Advisor who has
been granted an Option or Shares may, if he or she is otherwise eligible, be
granted an additional Option or Shares. It is required under the Plan that where
Options are granted to Directors, Officers, Employees, Consultants and Advisors
of the Company, the Company represents that the Optionee is a bona fide
Director, Officer, Employee, Consultant or Advisor as the case may be.

 





At no time, however, may Options under the Plan, together with all of the
Company’s previously established or proposed share compensation arrangements,
result, at any time, in:

 





(a)

more than 5% of the outstanding shares of common stock of the Company being
granted to any one Participant in any 12 month period (unless the Company is
classified as a Tier 1 Issuer, in accordance with the TSX Venture Exchange
Corporate Finance Manual, and has obtained disinterested shareholder approval);

 





(b)

more than 2% of the outstanding shares of common stock of the Company being
granted to any one Consultant in any 12 month period; or

 





(c)

more than an aggregate of 2% of the outstanding shares of the common stock of
the Company being granted to all employees conducting investor relations
activities, in any 12 month period.

 





The Plan shall not confer upon any Optionee any right with respect to
continuation of employment or consulting relationship with the Company, nor
shall it interfere in any way with his or her right or the Company’s right to
terminate his or her employment or consulting relationship at any time, with or
without cause.

 





7.

Board Approval; Effective Date

 





Pursuant to Section 3 hereof, the Plan shall take effect on June 1, 2007 (the
“Effective Date”). No Option may be granted after the Termination Date as
hereinafter defined.

 





8.

Options or Shares

     

The Board or the Committee or a Designated Officer may from time to time
authorize grants to Participants of Options to purchase Shares, or the grant of
shares upon such terms and conditions


--------------------------------------------------------------------------------

- 9 -

as the Board or the Committee or a Designated Officer may determine in
accordance with the following provisions:

  8.1 Options or Shares to be Granted; Terms         (a)

Options granted pursuant to this Section 8 would be Non-qualified Stock Options.
The Board or the Committee or a Designated Officer shall determine the specific
terms of Options.

   



  (b)

Each grant shall specify the period or periods of continuous employment, or
continuous engagement of the consulting or advisory services, of the Optionee by
the Company or any Subsidiary, or such other conditions as the Board or the
Committee or a Designated Officer may provide, that are necessary before the
Options or installments thereof shall become exercisable.

   



  (c)

Subject to regulatory requirements, all options issued under the Plan shall vest
on such terms as determined by the Board of Directors in its discretion, except
options granted to Consultants performing investor relations activities, which
will at a minimum vest in stages over 12 months with no more than 1/4 of the
options vesting in any three month period.

   



  (d)

All Options issued under the Plan are non-transferable and non-assignable.

   



  8.2

Number of Shares Subject to Options

   



 

Each grant shall specify the number of Shares to which it pertains. Subject to
Section 6, successive grants may be made to the same Optionee regardless of
whether any Options previously granted to the Optionee remain unexercised.

   



  8.3

Term of Option; Earlier Termination

   



 

Subject to further provisions of this Section 8, unless otherwise provided in
the Agreement, the term (the “Option Term”) of each Option shall be five (5)
years from the Date of Grant, provided that no grant shall be effective until
the Company and the Participant have executed and delivered an Agreement. In no
case shall the Option Term exceed the maximum term permitted by any stock
exchange or quotation system on which the Company’s shares are listed and posted
for trading, currently a maximum of five (5) years for the TSX Venture Exchange.

   



  8.4

Exercise Price

   



 

Each grant shall specify an Option Price per Share for the Shares to be issued
pursuant to exercise of an Option, which shall be determined by the Board or the
Committee or a Designated Officer; provided, however, that any such exercise
price shall not be less than that, from time to time, permitted under the rules
and policies of any exchange or over- the-counter market which is applicable to
the Company. In the case of options granted to consultants, the exercise price
shall be no less than the Fair Market Value per share on the Date of Grant. Any
reduction in exercise price for the Option of an Insider of the Company will be
subject to disinterested shareholder approval.


--------------------------------------------------------------------------------

- 10 -

  8.5 Payment for Shares    





 

The Option Price of an exercised Option and any taxes attributable to the
delivery of Shares under the Plan or portion thereof, shall be paid in cash in
the form of United States currency or check or other cash equivalent acceptable
to the Company.

   





  8.6

Rights as a Stockholder

   





 

Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares, no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of an Option.

   





  8.7

Exercise of Option

   





  (a)

Procedure for Exercise

   





 

(i)

Any Option granted hereunder shall be exercisable at such times and under such
conditions as determined by the Board or the Committee or a Designated Officer,
including performance criteria with respect to the Company and/or the Optionee,
and as shall be permissible under the terms of the Plan. Unless otherwise
determined by the Board or the Committee or a Designated Officer at the time of
grant, an Option may be exercised in whole or in part.

   





 

(ii)

An Option shall be deemed to be exercised when written notice of such exercise
has been given to the Company in accordance with the terms of the Option by the
person entitled to exercise the Option and full payment for the Shares with
respect to which the Option is exercised has been received by the Company. Full
payment may, as authorized by the Board or the Committee or a Designated
Officer, consist of any consideration and method of payment allowable under
Section 8.5 of the Plan.

   





 

(iii)

Exercise of an Option in any manner shall result in a decrease in the number of
Shares which thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

   





  (b)

Termination of Status as an Employee, Director, Officer, Consultant or Advisor.
Unless otherwise provided in an Agreement, if an Employee's employment by the
Company is terminated, except if such termination is voluntary or occurs due to
retirement with the consent of the Board or the Committee or a Designated
Officer or due to death or disability, then the Option, to the extent not
exercised, shall terminate on the date on which the Employee receives notice
that the Employee's employment by the Company is terminated. In no case shall
options issued to a Director, Officer, Employee, Consultant or Advisor be
exercisable for more than sixty (60) calendar days after the Optionee ceases to
be in one of those categories. If an Employee's termination is voluntary or
occurs due to retirement with the consent of the Board or the Committee or a
Designated Officer, then the Employee may after the date such Employee ceases to
be an employee of the Company, exercise his or her Option at any time within
sixty (60) calendar days after the date he or she ceases to be an Employee of
the Company, but only to the extent that he was entitled to exercise it on the
date of such termination. To the extent that the


--------------------------------------------------------------------------------

- 11 -

Employee was not entitled to exercise the Option at the date of such
termination, or if the Employee does not exercise such Option (which he was
entitled to exercise) within the time specified herein, the Option shall
terminate. Options granted to an Optionee who is engaged in Investor Relations
Activities shall expire within thirty (30) days after the Optionee ceases to be
employed to provide investor relations activities.

  (c)

Death. Unless otherwise provided in the Agreement, if an Optionee dies during
the term of the Option and is at the time of his death an Employee, the Option
may be exercised at any time within twelve (12) months following the date of
death by the Optionee's executor or other legal representative or by a person
who acquired the right to exercise the Option by bequest or inheritance, but
only to the extent that the Optionee was entitled to exercise the Option on the
date of death, or if the Optionee's estate, or person who acquired the right to
exercise the Option by bequest or inheritance, does not exercise such Option
(which he was entitled to exercise) within the time specified herein, the Option
shall terminate.

        (d)

Disability of Optionee. In the event of termination of an Optionee’s consulting
relationship or continuous status as an Employee as a result of his or her
disability, an Optionee may, but only within three (3) months from the date of
such termination (and in no event later than the expiration date of the term of
such Option as set forth in the Option Agreement), exercise the Option to the
extent otherwise entitled to exercise it at the date of such termination. To the
extent that an Optionee is not entitled to exercise the Option at the date of
termination, or if an Optionee does not exercise such Option to the extent so
entitled within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.

        (e)

Leave of Absence. Excluding an approved maternity or paternity leave, in the
event of a management approved leave of absence, any unvested Options shall
cease to vest and shall not be exercisable as if you were an active employee of
the Company, subject to the terms of this Plan. If you return to active status,
your Options will continue to vest and be exercisable in accordance with their
terms. If you do not return to active status within 30 calendar days, your
unvested Options will be canceled immediately and your vested Options will be
canceled on the 31st day following your last day of active employment.

        (f)

Rule 16b-3. Options granted to persons subject to Section 16(b) of the Exchange
Act must comply with Rule 16b-3 and shall contain such additional conditions or
restrictions as may be required thereunder to qualify for the maximum exemption
from Section 16 of the Exchange Act with respect to Plan transactions.

        (g)

Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Optionee
at the time that such offer is made.

       

8.8 Agreement

       

Each grant of an Option or Restricted Share award shall be evidenced by an
Agreement, which shall be executed on behalf of the Company by any Officer
thereof and delivered to and accepted by the Optionee and shall contain such
terms and provisions as the Board or the Committee or a Designated Officer may
determine consistent with this Plan.


--------------------------------------------------------------------------------

- 12 -

9.

Adjustments Upon Changes in Capitalization or Merger

   

Subject to any required action by the stockholders of the Company, the number of
Shares covered by each outstanding Option, and the number of Shares which have
been authorized for issuance under the Plan but as to which no Options have yet
been granted or which have been returned to the Plan upon cancellation or
expiration of an Option, as well as Shares covered by each such outstanding
Option, shall be proportionately adjusted for any increase or decrease in the
number of issued Shares resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Shares, or any other increase
or decrease in the number of issued Shares effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board or
the Committee or a Designated Officer, whose determination in that respect shall
be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof, shall be made with respect to the number of Shares subject to
an Option or the Option Price thereof.

   

In the event of the proposed dissolution or liquidation of the Company, and
subject to TSX Venture Exchange approval as required, all Options will terminate
immediately prior to the consummation of such proposed action unless otherwise
provided by the Board. The Board may, in the exercise of its sole discretion in
such instances, declare that any Option shall terminate as of a date fixed by
the Board and give each holder the right to exercise his or her Option as to all
or any part thereof, including Shares as to which the Option would not otherwise
be exercisable. In the event of a proposed sale of all or substantially all of
the assets of the Company, or the merger of the Company with or into another
corporation, the Option shall be assumed or an equivalent Option shall be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, unless the Board determines, in the exercise of its sole
discretion and in lieu of such assumption or substitution, that the holder shall
have the right to exercise the Option as to all of the Shares, including Shares
as to which the Option would not otherwise be exercisable. If the Board makes an
Option exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the holder that the Option
shall be fully exercisable for a period of sixty (60) days from the date of such
notice (but not later than the expiration of the term of the Option), and the
Option will terminate upon the expiration of such period.

    10.

Transferability

   

Except to the extent otherwise expressly provided in the Plan, the right to
acquire Shares or other assets under the Plan may not be assigned, encumbered or
otherwise transferred by an Optionee and any attempt by an Optionee to do so
will be null and void. No Option granted under this Plan may be transferred by
an Optionee except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, as amended, or the rules thereunder or
equivalent laws of the Optionees jurisdiction of residence. Options granted
under this Plan may not be exercised during a Participant's lifetime except by
the Optionee or, in the event of the Optionee’s legal incapacity, by his or her
guardian or legal representative acting in a fiduciary capacity on behalf of the
Participant under applicable law and court supervision.


--------------------------------------------------------------------------------

- 13 -

11.

Time of Granting of Options

     

The Date of Grant of an Option shall, for all purposes, be the date on which the
Board or the Committee or a Designated Officer makes the determination granting
such Option. Notice of the determination shall be given to each Participant to
whom an Option is so granted within a reasonable time after the date of such
grant. The date the Optionee executes the Agreement shall have no effect on the
Grant Date.

      12.

Amendment and Termination of the Plan

     

The Board may amend Plan from time to time in such respects as the Board may
deem advisable or otherwise terminate the Plan.

     

Any such amendment or termination of the Plan shall not affect Options already
granted and such Options shall remain in full force and effect as if this Plan
had not been amended or terminated, unless mutually agreed otherwise between the
Optionee and the Board or the Committee or a Designated Officer, which agreement
must be in writing and signed by the Optionee and the Company.

     

Notwithstanding the foregoing, this Plan shall terminate upon the earlier of the
date on which all awards available for issuance in the last year of the Plan
shall have been issued and fully exercised (the “Termination Date”). Upon
termination of the Plan, no further Options may be granted pursuant to the Plan,
but all Options granted prior thereto and still outstanding on such date shall
thereafter continue to have force and effect in accordance with the provisions
of the Agreements evidencing such Options.

      13.

Withholding Taxes

     

The Company is authorized to withhold income taxes as required under applicable
laws or regulations. To the extent that the Company is required to withhold any
amounts due to federal, state, local or foreign laws and/or regulations in
connection with any payment made or benefit realized by an Optionee or other
person under this Plan, and the amounts available to the Company for the
withholding are insufficient, it shall be a condition to the receipt of any such
payment or the realization of any such benefit that the Optionee or such other
person make arrangements satisfactory to the Company for payment of the balance
of any taxes or other amounts required to be withheld. At the discretion of the
Board or the Committee or a Designated Officer, any such arrangements may
without limitation include relinquishment of a portion of any such payment or
benefit or the surrender of outstanding Shares. The Company and any Optionee or
such other person may also make similar arrangements with respect to the payment
of any taxes with respect to which withholding is not required.

      14.

Miscellaneous Provisions

      14.1

Plan Expense

     

Any expenses of administering this Plan shall be borne by the Company.

      14.2

Construction of Plan

     

The place of administration of the Plan shall be in Vancouver, British Columbia
or such other cities as the Board of Directors may designate, and the validity,
construction,


--------------------------------------------------------------------------------

- 14 -

 

interpretation, administration and effect of the Plan and of its rules and
regulations, and rights relating to the Plan, shall be determined in accordance
with the laws of the Province of British Columbia and the laws of Canada
applicable therein without regard to conflict of law principles and, where
applicable, in accordance with the Code.

        14.3

Other Compensation

       

The Board or the Committee or a Designated Officer may condition the grant of
any award or combination of awards authorized under this Plan on the surrender
or deferral by the Participant of his or her right to receive a cash bonus or
other compensation otherwise payable by the Company or a Subsidiary to the
Participant.

        14.4

Continuation of Employment or Services

       

This Plan shall not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary
and shall not interfere in any way with any right that the Company or any
Subsidiary would otherwise have to terminate any Participant’s employment or
other service at any time. Nothing contained in the Plan shall prevent the
Company or any Subsidiary from adopting other or additional compensation
arrangements for its Employees.

        14.5

Certain Terminations of Employment or Consulting Services, Hardship and Approved
Leaves of Absence

       

Notwithstanding any other provision of this Plan to the contrary, and subject to
TSX Venture Exchange Approval, in the event of termination of employment or
consulting services by reason of death, disability, normal retirement, early
retirement with the consent of the Company, termination of employment or
consulting services to enter public or military service with the consent of the
Company or leave of absence approved by the Company, or in the event of hardship
or other special circumstances, of an Optionee who holds an Option that is not
immediately and fully exercisable, the Board or the Committee or a Designated
Officer may take any action that it deems to be equitable under the
circumstances or in the best interest of the Company, including without
limitation waiving or modifying any limitation or requirement with respect to
any award under this Plan.

        14.6

Binding Effect

       

The provisions of the Plan and the applicable Agreements shall inure to the
benefit of, and be binding upon, the Company and its successors or assigns, and
the Participants, their legal representatives, their heirs or legacies and their
permitted assignees.

        14.7

Exchange Act Compliance

       

With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable conditions of Rule
16b-3 or its successors under the Exchange Act. To the extent any provisions of
the Plan or action by the Board or the Committee or a Designated Officer fails
to so comply, they shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Board or the Committee or a Designated Officer.


--------------------------------------------------------------------------------

- 15 -

  14.8 Conditions upon Issuance of Shares         (a)

Shares shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such Shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, the British Columbia Securities Act,
applicable securities legislation in any other jurisdiction, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

      (b)

As a condition to the exercise of an Option, the Company may require the person
exercising such Option to represent and warrant at the time of any such exercise
that the Shares are being purchased or otherwise acquired only for investment
and without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company such a representation is required by any of
the aforementioned relevant provisions of law.

      (c)

Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company's counsel to be necessary
to the lawful issuance and sale of any Share hereunder, shall relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.

      14.9

Fractional Shares

     

The Company shall not be required to issue any fractional Shares pursuant to
this Plan. The Board or the Committee or a Designated Officer may provide for
the elimination of fractions or for the settlement thereof in cash.

      14.10

Reservation of Shares

     

The Company will at all times reserve and keep available such number of Shares
as shall be sufficient to satisfy the requirements of the Plan.

      14.11

Indemnification

     

In addition to such other rights of indemnification as they may have as members
of the Board, the members of the Board and of the Committee and any Designated
Officer shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be party by reason of any action taken or failure
to act under or in connection with the Plan or any Option, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except a
judgment based upon a finding of bad faith; provided that upon the institution
of any such action, suit or proceeding a Board member or Committee member or a
Designated Officer shall, in writing, give the Company notice thereof and an
opportunity, at its own expense, to handle and defend the same before such Board
member or Committee member or a Designated Officer undertakes to handle and
defend it on his own behalf.


--------------------------------------------------------------------------------

- 16 -

  14.12 Use of Proceeds        

Any cash proceeds received by the Company from the sale of Shares under the Plan
shall be used for general corporate purposes.

   



  14.13

Regulatory Approvals

   



  (a)

The implementation of the Plan, the granting of any awards under the Plan and
the issuance of any Shares shall be subject to the Company's procurement of all
approvals and permits required by regulatory authorities having jurisdiction
over the Plan, the awards granted under it and the Shares issued pursuant to it.

   



  (b)

No Shares or other assets shall be issued or delivered under this Plan unless
and until there shall have been compliance with all applicable requirements of
federal, provincial and applicable foreign securities laws.

   



  14.14

Other Tax Matters

   



 

Reference herein to the Code and any described tax consequences related to the
Plan or the granting or exercise of an award hereunder pertain only to those
persons (including the Company) subject to the tax laws of the United States of
America and Canada or any state, province or territory thereof.


--------------------------------------------------------------------------------